DISMISS and Opinion Filed January 20, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00901-CR

EARL ANDREW CASTIGHANIE a/k/a EMIL ANDREW CASTIGHANIE,
                      Appellant
                          V.
             THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-52937-T

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Osborne
      On June 8, 2020, Earl Andrew Castighanie a/k/a Emil Andrew Castighanie

pleaded guilty under an agreement with the State to possession with intent to deliver

less than one gram of 5-FLUORO MDMB-PICA. The trial court deferred

adjudication of guilt, placing him on deferred adjudication community supervision

for three years. On July 13, 2020, the State filed a motion to proceed with

adjudication of guilt, alleging appellant violated various conditions of probation.

Following a hearing, the trial court denied the State’s motion and continued

appellant on deferred adjudication probation. Appellant’s notice of appeal from that
decision was filed on September 30, 2020. On January 4, 2021, we notified the

parties that, after reviewing the clerk’s record, it appeared the Court lacked

jurisdiction and asked for letter briefs. Both appellant and the State filed letter briefs,

agreeing that the Court lacked jurisdiction.

      As a general rule, an appellate court may consider appeals by criminal

defendants only after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.). With regard to deferred adjudication, the Texas Legislature

has authorized appeal of only two types of orders: (1) an order granting deferred

adjudication, and (2) an order imposing punishment accompanying an adjudication

of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication are not in themselves

appealable. Id.

      Here, there is no judgment of conviction; rather, the trial court continued

appellant on deferred adjudication. Under these circumstances, we do not have

jurisdiction. See id.

      We dismiss this appeal for lack of jurisdiction.



                                              /Leslie Osborne/
                                              LESLIE OSBORNE
                                              JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200901F.U05


                                           –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EARL ANDREW CASTIGHANIE,                    On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F20-52937-T.
No. 05-20-00901-CR         V.               Opinion delivered by Justice
                                            Osborne. Justices Myers and Carlyle
THE STATE OF TEXAS, Appellee                participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered January 20, 2021




                                      –3–